Citation Nr: 0737758	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for arthritis of the left knee, from July 3, 
2003 to October 31, 2005.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for arthritis of the left knee, status post 
arthroplasty, from January 1, 2007.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.               

In regard to the veteran's claim for an increased disability 
rating for arthritis of the left knee, by a June 2003 rating 
decision, the RO granted service connection for arthritis of 
the left knee, and assigned thereto a 10 percent disability 
rating, effective from April 21, 2003.  

On July 3, 2003, the veteran, through her representative, 
requested that her service-connected arthritis of the left 
knee be re-evaluated for a higher rating.  In a January 2004 
rating action, the RO denied the veteran's claim.  The 
veteran disagreed and this appeal ensued.  While this appeal 
was pending, the RO, in a December 2005 rating action, 
determined that the veteran was entitled to a temporary 100 
percent disability evaluation for convalescence following 
surgery on the left knee, from November 1, 2005 to December 
31, 2006.  Specifically, the RO stated that the veteran had 
provided medical evidence from the VA Medical Center (VAMC) 
showing that she had undergone a left knee arthroplasty on 
November 1, 2005.  According to the RO, due to the veteran's 
left knee surgery, an evaluation of 100 percent was warranted 
for 13 months which included one month of convalescence and a 
schedular evaluation of 100 percent for 12 months.  The RO 
further indicated that after 13 months, effective from 
January 1, 2007, the veteran would be scheduled for a VA 
examination to determine any additional disability, and that 
a minimum evaluation of 30 percent would be assigned.  Thus, 
given that the veteran filed her increased rating claim on 
July 3, 2003, and that she has been receiving a temporary 100 
percent rating for her service-connected left knee disability 
since November 1, 2005, the Board in its May 2006 remand 
recharacterized the issue on appeal as entitlement to a 
disability rating in excess of 10 percent for arthritis of 
the left knee, from July 3, 2003 to October 31, 2005.  

However, development in this case since the Board's May 2006 
remand now requires that the RO consider the issue of an 
increased disability rating in excess of 30 percent for 
arthritis of the left knee, status post arthroplasty, from 
January 1, 2007.  As such, this issue will be discussed in 
the remand portion of this decision, and is remanded to the 
RO via the Appeals Management Center in Washington D.C.


FINDINGS OF FACT

1.  From July 3, 2003 to October 31, 2005, the veteran's 
service-connected arthritis of the left knee was manifested 
by severe degenerative joint disease as confirmed by x-ray 
examination, range of motion from 0 degrees extension to 70-
125 degrees of flexion, with complaints of pain and guarding, 
crepitus, grinding, effusion and tenderness, no ligamentous 
instability, and intact sensation.  

2.  The veteran's arthritis of the right knee is manifested 
by severe degenerative joint disease as confirmed by x-ray 
examination, range of motion from 0 degrees extension to 90-
125 degrees of flexion, with complaints of pain and guarding, 
crepitus, grinding, slight effusion, tenderness to palpation, 
no ligamentous instability, and intact sensation.
  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee, from July 3, 2003 to 
October 31, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's July 2003 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claims, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met. See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
her identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the veteran was 
provided with multiple VA examinations to ascertain the 
severity of her bilateral knee disorders.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issues being decided herein is available and not part 
of the record. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 
  
On July 3, 2003, the veteran filed her present claim seeking 
increased disability ratings for her service-connected 
bilateral knee disorders.  Previously, the RO had granted 
service connection for arthritis of the right and left knee, 
and assigned thereto separate disability ratings of 10 
percent, effective from April 21, 2003.  

In January 2004, the RO issued a decision which denied the 
veteran's claim seeking increased disability ratings for her 
service-connected bilateral knee disorders.  The veteran 
filed a timely notice of disagreement with this decision, and 
this appeal ensued.

The veteran's current 10 percent disability evaluations 
separately assigned to her service-connected bilateral knee 
disorders contemplate arthritis without compensable 
limitation of knee motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension warrants a noncompensable rating if limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007); see 
also 38 C.F.R. § 4.71, Plate II (2007) (showing normal leg 
flexion and extension as between 0 degrees and 140 degrees).

A.  Arthritis of the Left Knee, from July 3, 2003 to October 
31, 2005

A magnetic resonance imaging scan of the left knee, performed 
in March 2003, revealed an impression of increased signal in 
the posterior horns of the medial and lateral menisci felt to 
be due to degenerative changes.  It also revealed findings of 
small effusion.

A VA examination for joints, performed in May 2003, noted the 
veteran's complaints of bilateral knee pain and swelling 
mainly in the left knee.  The veteran reported that her left 
knee give out, and she denied any popping, locking or 
catching.  Physical examination of the left knee revealed a 
small effusion and sharp pain to palpation anteriorly as well 
as along the medial and lateral joint lines.  Range of motion 
of the left knee was from 0 degrees extension to 120 degrees 
of flexion, with complaints of pain throughout.  There was 
patellofemoral crepitus on the left.  Examination of the 
ligaments of the knees was normal.  Varus and Valgus stress 
testing, anterior and posterior drawer testing, and Lachman's 
testing was normal, and McMurray's maneuver produced pain in 
both knees without any meniscal subluxation.  The report 
concluded with a diagnosis of bilateral knee arthritis.

Medical treatment reports, dated from 2003 to 2005, noted the 
veteran's complaints of chronic bilateral knee pain.  A July 
2003 treatment report noted increased pain in the left knee 
for the past two months.  A treatment report, dated in 
January 2004, noted the veteran's complaints of left knee 
pain for the past year.  She reported symptoms of persistent 
effusion, as well as pseudo-mechanical locking.  The report 
noted that "[s]he has no sensations of true instability."  
Physical examination revealed an antalgic gait in favor of 
her left lower extremity, and that the veteran uses a 
Canadian crutch for assisted ambulation.  Range of motion in 
the left knee was from 0 degrees extension to 110 degrees of 
flexion, with 1+ medial and lateral laxity.  The report noted 
tenderness to palpation diffusely about the anterior aspect 
of her joint line, as well as the medial and lateral joint 
lines, with small effusion.  The left knee exhibited normal 
patellofemoral tracking with mild crepitus, and she was 
distally neurovascularly intact.  Her quadriceps and 
hamstrings strength was 4+/5, with no focal edema, erythema 
or induration.  X-ray examination of the left knee revealed a 
neutral alignment with early degenerative changes.  The 
report concluded with a left knee medial and lateral meniscal 
degenerative tear.  It also noted that the veteran would be 
scheduled for a left knee arthroscopy and partial medial and 
lateral meniscectomy.  

An operative report, dated in February 2004, noted that the 
veteran underwent a left knee arthroscopy with debridement of 
patellofemoral degenerative changes.  The report noted 
operative findings of mild degenerative changes of the 
patella both medially and laterally, including Grade II-III 
degenerative changes of the trochlea, medial femoral condyle 
and medial femoral plateau.  The report also noted that the 
acromioclavicular ligament and posterior cruciate ligament 
were intact.  The lateral compartment revealed an intact 
meniscus with no frank tear and was stable in position.  The 
report concluded with a post operative diagnosis of left knee 
arthritis.  A subsequent letter from the veteran's VA 
physician noted that her expected convalescence from her 
surgery was one week.  In April 2004, the RO issued a 
decision which granted a temporary total disability rating 
based upon her convalescence following this surgery, 
effective from February 3, 2004 to March 31, 2004.  

A VA treatment report, dated in May 2004, noted the 
physician's recommendation for the veteran to use a cane for 
assisted ambulation for pain relief or balance on an as 
needed basis.  

In September 2004, the veteran was seen for a private 
orthopedic evaluation.  The report of this examination noted 
the veteran's complaints of bilateral knee pain, worse on the 
left.  Physical examination revealed the veteran walked with 
a fairly well aligned knee.  Both knees exhibited fairly 
severe patellofemoral crepitation and 1+ effusion.  The 
patellas seemed to track slightly laterally and seemed to be 
improved by pushing them more medially.  Range of motion in 
the left knee was from 0 degrees of extension to 125 degrees 
of flexion.  There was no ligamentous instability.  There was 
2+ dorsalis pedis and posterior tibial pulse, and no pedal 
edema, bilaterally.  Strength was noted to be 5+/5+, and 
sensation was intact to light touch.  X-ray examination of 
the knees revealed some irregularities on the inner surface 
of the patella of both knees.  The report concluded with an 
impression of early patellofemoral arthritis, both knees.  

A bone scan, performed in July 2005, revealed changes to the 
veteran's knees, somewhat greater on the right than left, 
felt to be on an arthritic basis.

In August 2005, a VA examination noted the veteran's 
complaints of bilateral knee pain and stiffness.  The veteran 
denied any joint symptoms of deformity, giving way, or 
instability.  The veteran's gait was described as antalgic.  
Physical examination of the left knee revealed an active 
range of motion from 0 degrees of extension to 70 degrees of 
flexion, and a passive range of motion from 0 degrees of 
extension to 110 degrees of flexion, with pain beginning at 
70 degrees and additional loss of motion on repetitive use.  
The left knee exhibited crepitation, grinding, tenderness, 
and painful movement, and the veteran's exhibited guarding of 
movement.  There was no instability, and no patellar or 
meniscus abnormality.  The report concluded with a diagnosis 
of bilateral degenerative joint disease of the knees.

In September 2005, a third VA examination for joints was 
conducted.  The report noted the veteran's complaints of 
constant left knee pain, especially with prolonged standing 
or walking for more than 15 minutes.  Physical examination 
revealed an antalgic gait, with no evidence of abnormal 
weight bearing.  Range of motion of the left knee consisted 
of extension to 0 degrees and flexion to 70 degrees on active 
motion and 110 degrees on passive motion (with pain beginning 
at 70 degrees).  After repetitive use the range of motion in 
the left knee was from 0 degrees of extension to 90 degrees 
of flexion.  There was no loss of bone or part of bone, no 
history of inflammatory arthritis.  There was positive 
crepitus, tenderness, painful motion and guarding of 
movement.  There were no bumps consistent with Osgood-
Schlatter disease, no clicks or snaps, no instability and no 
patellar or meniscus abnormality.  The left knee was positive 
for grinding.  The report concluded with diagnoses of 
bilateral degenerative joint disease.  

On November 1, 2005, the veteran underwent a left total knee 
arthroplasty.  

In December 2005, the veteran testified at a hearing before 
the Board.  At the hearing, the veteran testified that it was 
too early to determine the success or failure of her recent 
left knee replacement surgery.  

In this case, the objective medical evidence of record 
indicates that the veteran's left knee disorder from July 3, 
2003 to October 31, 2005, was manifested by degenerative 
joint disease, full extension, and flexion ranging from 70-
125 degrees.  This range of motion, applied to Diagnostic 
Codes 5260 and 5261, used in rating a limitation of motion of 
the leg, results in a noncompensable disability rating.  
Accordingly, a disability rating in excess of 10 percent for 
a left knee disorder is not warranted. 

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But left knee ankylosis, instability, and 
subluxations have not been shown by the evidence of record.  
38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257 (2006).  Both 
of the veteran's VA examinations, performed in 2005, found no 
instability in the left knee.  Moreover, the private examiner 
in September 2004 found no ligamentous instability.  Because 
there is no instability of the knee, a separate evaluation is 
not warranted for both arthritis and instability of the knee.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59).  

In addition, there is no evidence of dislocation or removal 
of semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5259, 5262, 5263 (2006).  Accordingly, an evaluation in 
excess of 10 percent is not warranted under alternative 
diagnostic codes.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The September 2004 
private orthopedic evaluation noted that the veteran's 
strength was 5+/5+.  The September 2005 VA examination for 
joints noted that the range of motion in the left knee 
following repetitive use remained at 0 degrees extension to 
90 degrees of flexion.  Although some loss of motion in the 
left knee resulted on repetitive motion, this functional 
limitation does not rise to the level of warranting a rating 
in excess of 10 percent.  38 C.F.R. §§ 5260, 5261.  As noted 
above, the range of motion exhibited by the veteran's left 
knee during this time frame warrants a noncompensable 
disability rating under Diagnostic Codes 5260 and 5261.  
Thus, the Board finds that there is no additional functional 
loss not contemplated in the 10 percent disability rating 
currently assigned and an increased evaluation on this basis 
is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A disability rating in excess of 10 percent is 
provided for certain manifestations of the left knee 
disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment due solely to her left knee 
disorder has not been shown due to left knee disorder.  
Accordingly, the veteran was not prejudiced by the RO's 
failure to consider or failure to document its consideration 
of this section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Arthritis of the Right Knee

A VA examination for joints, performed in May 2003, noted the 
veteran's complaints of bilateral knee pain.  Physical 
examination of the right knee revealed sharp tenderness to 
palpation of the anterior knee as well as the medial and 
lateral joint line tenderness.  There was intense pain with 
any attempt at patellofemoral motion, and she exhibited 
guarding during the examination.  There was no effusion in 
the right knee.  Range of motion testing revealed extension 
to 0 degrees and flexion to 135 degrees, with complaints of 
pain throughout.  The report noted weakness, secondary to 
pain, with no fatigability.  Examination of the ligaments of 
the knees was normal. Varus and Valgus stress testing, 
anterior and posterior drawer testing, and Lachman's testing 
was normal, and McMurray's maneuver produces pain in both 
knees without any meniscal subluxation.  The report concluded 
with a diagnosis of bilateral knee arthritis.

In September 2004, the veteran was seen for a private 
orthopedic evaluation.  The report of this examination noted 
the veteran's complaints of bilateral knee pain, worse on the 
left.  Physical examination revealed that the veteran walked 
with a fairly well aligned knee.  Both knees exhibited fairly 
severe patellofemoral crepitation and 1+ effusion.  The 
patellas seem to track slightly laterally and seem to be 
improved by pushing them more medially.  Range of motion in 
the right knee was from 0 degrees extension to 125 degrees 
flexion.  There was no ligamentaous instability.  There was 
2+ dorsalis pedis and posterior tibial pulse, and no pedal 
edema bilaterally.  Strength testing was noted to be 5+/5+, 
and sensation was intact to light touch.  X-ray examination 
of the knees revealed some irregularities on the inner 
surface of the patella, bilaterally.  The report concluded 
with an impression of early patellofemoral arthritis, both 
knees.  

A bone scan, performed in July 2005, revealed changes to the 
veteran's knees, somewhat greater on the right than left, 
felt to be on an arthritic basis.

In August 2005, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of bilateral knee pain and stiffness.  She denied any joints 
symptoms of giving way or instability.  The veteran's gait 
was described as antalgic.  Physical examination of the right 
knee revealed an active range of motion from 0 degrees of 
extension to 90 degrees of flexion, and a passive range of 
motion from 0 degrees of extension to 110 degrees of flexion.  
The report noted the veteran's complaints of pain on motion, 
and indicated that there was some loss of motion on 
repetitive use.  The right knee exhibited crepitus, grinding, 
tenderness, and painful movement.  The report also noted that 
the veteran exhibited guarding of movement.  There was no 
instability, and no patellar or meniscus abnormality.  The 
report concluded with a diagnosis of bilateral degenerative 
joint disease of the knees. 


In September 2005, a VA examination noted the veteran's 
complaints of pain and stiffness in the right knee.  Physical 
examination revealed an antalgic gait, with not evidence of 
abnormal weight bearing.  Range of motion testing of the 
right knee revealed flexion to 0 degrees and flexion to 90 
degrees on active motion without pain.  With pain, active 
flexion of the right knee was to 110 degrees.  After 
repetitive use, there was a decrease of 10 degrees of flexion 
on the right knee. There was no loss of bone or part of bone, 
no history of inflammatory arthritis.  The report noted 
positive crepitus, tenderness, painful motion, and guarding 
of movement.  There were no bumps consistent with Osgood-
Schlatter disease, no clicks or snaps, no instability and no 
patellar or meniscus abnormality.  There was grinding.  The 
report concluded with diagnoses of bilateral degenerative 
joint disease.  

In October 2006, a VA examination noted the veteran's 
complaints of constant bilateral knee pain, worse on the 
right.  She also reported symptoms of stiffness, locking and 
swelling, with aggravating factors including prolonged 
standing, sitting and weather change.  Range of motion 
testing of the right knee revealed extension to 0 degrees and 
flexion to 125 degrees.  The veteran exhibited moderate to 
severe pain through the entire range of motion.  The report 
noted that repetitive motion did not decrease the range of 
motion, but does increase her accompanying level of pain.  
The right knee was diffusely tender to palpation, with slight 
effusion.  The knee was slightly warm, and she has valgus 
deformities.  Lachman's, anterior drawer, posterior drawer, 
and McMurray's testing was all normal, and there was no 
ligamentous laxity to varus or valgus stress.  X-ray 
examination of the right knee revealed severe degenerative 
joint disease.  The report concluded with a diagnosis of 
severe degenerative joint disease.  The VA examiner further 
commented that he did not elicit any recurrent subluxation or 
lateral instability during the examination.  He also reported 
that there was no evidence of impairment of the tibia or 
fibula in terms of malunion or nonunion.  Finally, the VA 
examiner indicated that the veteran was very honest and 
truthful during the examination, and that she has significant 
difficulty standing as well as with ambulation.

Here, the evidence of record shows right knee degenerative 
joint disease.  Moreover, the evidence of record shows that 
the right knee is manifested by a range of motion from 0 
degrees extension to 90-125 degrees of flexion with 
complaints of pain and guarding.  This range of motion is 
noncompensable pursuant to Diagnostic Codes 5260 and 5261.  
As noted above, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Accordingly, an evaluation for 
arthritis of the right knee in excess of 10 percent is not 
warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  The evidence demonstrates only a mild limitation 
in range of knee motion of the right knee and no right knee 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  
Moreover, there is no evidence of right knee subluxation or 
instability, dislocation of or removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5262, 5263 (2006).  Accordingly, an increased 
evaluation is not warranted.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran reported 
right knee stiffness and pain.  The Board finds that there is 
no additional functional loss not contemplated in the 10 
percent rating and that an increased evaluation on this basis 
is not warranted.  In making this determination, the Board 
notes that the veteran is receiving a 10 percent disability 
rating based upon a range of motion considered to be 
noncompensable pursuant to Diagnostic Codes 5260 and 5261.

The Board has also determined that the veteran is not 
entitled to a separate evaluation for her right knee 
disability because the evidence showed only a noncompensable 
limitation of motion of the right knee and no evidence of 
instability or subluxation.  See VAOPGCPREC 9-04; 69 Fed. 
Reg. 59990 (2004) (holding that separate ratings for 
limitation of leg flexion and limitation of leg extension may 
be awarded for the disability of the same joint); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) (holding that separate 
evaluations may be awarded for knee arthritis and 
instability).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected right knee 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due solely to 
the veteran's right knee disorder.  Accordingly, the veteran 
was not prejudiced by the RO's failure to consider or failure 
to document its consideration of this section.

  
ORDER

An increased disability rating in excess of 10 percent for 
arthritis of the left knee, from July 3, 2003 to October 31, 
2005, is denied.

An increased disability rating in excess of 10 percent for 
arthritis of the right knee is denied.


REMAND

The RO assigned the veteran's arthritis of the left knee a 30 
percent evaluation, effective from January 1, 2007.  See 
38 C.F.R. § 5055 (2007)

Under the circumstances of this case, a supplemental 
statement of the case addressing the issue of the assigned 
disability rating for the veteran's service-connected 
arthritis of the left knee, status post arthroplasty, from 
January 1, 2007, with consideraton of the VA examination 
conducted in October 2006, is necessary.  

Accordingly, the case is remanded for the following action:

The RO should give specific consideration 
to the issue of entitlement to an 
increased disability rating in excess of 
30 percent for the veteran's arthritis of 
the left knee, status post arthroplasty, 
effective from January 1, 2007.  If this 
issue remains denied, a supplemental 
statement of the case must be provided to 
the veteran and her representative.  
After the veteran and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


